RECEIVED IN
       The Court of Appeals
           Sixth District
                              APPELLATE CASE NUMBER Q6-15-                      TABLE OF CONTENTS



1.   STATEMENT OF FACTS
2.   ARGUMENT
3.   CONCLUSION
4.   CERTIFICATION OF SERVICE
5.   ATTACHMENTS/EVIDENCE
                      STATEMENT OF FACTS


THIS CASE WAS BROUGHT BEFORE THE HUNT COUNTY, TEXAS COURT
SYSTEM AS A RESULT OF A DISPUTE BY ROBERT YURIK TO THE DECISION
BY STONEBRIDGE LIFE INSURANCE COMPANY REGARD THE PAYOUT OF
THE LIFE INSURANCE POLICY NUMBER 72L4794438 FOR DARLENE
TRAINOR.


THE DECISION OF JUDGE ANDREW BENCH, 196™ DUDICIAL DISTRICT
COUNT IN HUNT COUNTY, WAS TO PAY THE REMAINING AMOUNT OF THE
$5000.0 DUE TO EARNEST PHILLIPSM, THE MOST RECENT BENEFICIARY ON
RECORD WITH STONEBRIDGE LIFE INSURANCE COMPANY.

MS PHILLIPS MAINTAINS THE OPINION THAT, THE ALL THREE DOCUMENTS
SIGNED BY DARLENE TRAINOR ARE VALID AND ACCEPTABLE.

SEVERAL AREAS OF THE FORM WERE DISCUSSED:

THE SIGNAUTURES WERE REVIEWED BY JUDGE BENCH AND IT WAS
DETERMINED THAT ALL SIGNATURES WERE THE SAME AND ACCEPTED
BY THE INSURANCE COMPANY.


THE DATES WERE LISTED ON THE FINAL DOCUMENT WAS NEVER IN
QUESTION, JUST THE SIGNATURES. MR. YURIK PROVIDED NOT
DOCUMENTATION THAT FINAL SIGNATURE WAS NOT DARLENE
TRAINOR'S.


DARLENE TRAINOR HAD TO CALL THE INSURANCE COMPANY DIRECT TO
GET THE FORM TO CHANGE THE BENEFICIARIES , AS SEEN BY THE DATES
THAT THE INSURANCE COMPANY SENT THE FORM TO DARLENE TAINOR.
ALSO NOTE THAT ERNESTINE PHILLIPS WAS ON THE PREVIOUS
BENEFICIARY CHANGE AFTER THE DEATH OF HER HUSBAND, THAT A
CLEAR INDICATOR OF HER INTENT TO CHANGE HER BENEFICIARY.

THE DECISION TO PAY THE LAST RECORDED BENEFICIARY WAS ENTERED
BY THE COURT.


THESE FACTS AS SUBMITTED ARE ENTERED INTO THE FORMAL
TRANSCRIPT OF TRIAL CASE NUMBER 80896.
                          ARGUMENT


THE BENEFICIARY CHANGE FORM IS AN INSTRUMENT TO RECORD
CHANGES MADE TO THE LIFE INSURANCE POLICY, BUT EQUALLY AS
INPORTANT, TO DETERMINE WHEN THOSE CHANGES SHOULD BE
ENFORCED.


IN THIS CASE, MR. YURIK CLAIMED THAT THE BENEIFICARY DOCUMENTS
HAD BEEN FORGED. JUDGE BENCH REVIEWED THE DOCUMENTS THAT
WERE PROVIDED INTO EVIDENCE TO THE COURT. JUDGE BENCH
QUESTIONED THE PLANTIFF AND THE DEFENDANT. (THE DOCUMENTS
THAT WERE PROVIDED TO JUDGE BENCH HAVE BEEN ATTACHED TO THIS
DOCUMENT)

AFTER REVIEW OF THE DOCUMENTS JUDGE BENCH RULED THAT THE
SIGNAURES AND THE HANDWRITING ON ALL OF THE DOCUMENTS WERE
IN FACT DARLENE TRAINOR'S AND THERE WAS NOT FORGED
SIGNATURES. AT THAT TIME JUDGE BENCH RULED THAT THE LAST
BENEFICIARY CHANGE SHOULD BE UP HELD AND RULED IN FAVOR OF THE
DEFENDANT ERNESTINE PHILLIPS.
                          CONCLUSION


THE DEFENDANT, ERNESTINE PHILLIPS, REQUESTS THAT THIS COURT UP
HOLD THE FINAL JUDGEMENT ENTERED BY THE TRIAL JUDGE ANDREW
BENCH AND ENTER ORDERS TO VALIDATE THE MOST RECENT
BENEFICIARY CHANGE FORM ENTERED INTO RECORD BY STONBRIDGE
LIFE INSURANCE COMPANY.
                   CERTIFICATE OF SERVICE


I HEREBY CERTIFY THAT A COPY HAS BEEN FUNISHED TO STONEBRIDGE
LIFE INSURANCE COMPAN AND ROBERT YURIK BY MAIL DELIVERY ON
AUGUST 19,2015




                       ERNSTINE PHILLIPS
                        104 MEADOW DR.
                      CONVERSE, TX 78109




                      ERNESTINE PHILLIPS
V   tf?TONEBRlDGE LIFE
                     Insurance Cwapany
         27QOVASI RUfttetany • BmD»TBQ»7SB&VBO

                                                                                   March 30.20M



    Important Iranranee tnfbiiiwltons Open
    DARLENE INEZ TRAINOR
    V04 JERK1GAN ST
    COMMERCE TX 75428

                                                                   APR 20WW             y
    PeflqrfCQrtffl                                   do (he life off: DARLENE INEZ TRMNOR

    Dear DARLENE INEZ

    bi enter to change the                       paOcy/cerfificata, ptease provide the hdomannm requested below,
    main a copy of flsa term for your i         snd return ite completed latin.

    pgWEF?r-|Affy CHANGE REQlBsSI
    I, bte unaatalgnad polcyoaj^
    opfional methods of seUamenL Hany, and ohanga the benofldary of aakl policy as Mow: Primary
    Beneficiary (or BanafiGhnlaa}, B Bring;
    Jbm                  ,           RriaBMHlgii               .      amrtAridraa.ahr. State. ZIP




     The pravtsfans bi fee Denefldary Change lake pmoadenea over any printed pfovhtooa In the poScy wMcb
     aaWaah a benaflctey. Unlasa oftawdaa provided above. ihepTOCeeasghaabepaMmatoHpsunt Whan
     mow lhan one pitaa^ bwanTea^
     survivor, untoa oftentfseprovided above. Thb also epptavjean more than oneCmrBnoert Bsnafldary to
     nerosd. Wi»beiBnTelafye»vhwtF»tasun*
     request, art tyreconang the)hn*^^
     mo poBcy to he aubnfibal to the Company far endeonaaara a! enaopa tf beneBeta^
     cfeatananoit~of the new beoefidaiy (or benenclanw) shall baoome rffecora es of the date cf-me raaaaat far
     such chanao, provided, hovaver, tie raquaa? riant ba Bnt lacahred and recorded by the Company. Any
     paynwm mad^ by tto Company prior to «
     unjiinint and ebaD iMuJuiimjb the Cornpeny from BabURy. If a bust or traatea banancbny la named, the.
     Company may makepBymatftamaniBdcn-tta
     and shall not be required to lode attarnwapjSceflm&
     I ondnaaaal ttattttaa Berwllc^
     data I flbjnad the request I further undanaand and agree that any payment made prior to tto receipt and
     recordingotuaBBSfiefktery Change affl ba affected.
           .-rtPmrawlraMred                   Djbj        _    SanaJujejal^Ban

                                                                                                  w
                                                                                              APR1S20M
   STQHEBJUEXjE LIFE
            .   Insurance Company     -
   2A)OW«RflnoParlw«iy«PtBnq,'fc»i7S07S«200
                                                                                             December 03,2002




DARLENE INEZ TRAINOR
11542 RANCH LANE LOT8B
FREDRICKSHURG VA 22407




PtoBcyflSaftflhaoaNiimbBr: 72W794438                 Obtto Lffoeft DARLENE INEZ TRAINOR

Dear DARLENEWEZ TRAINOR

Inorder to change the beneficiary of your poUcy/certflteate, please provide the information requested below,
make a copy ol thb torm tor your records, and returnthe completed term.

BENEFICIARY CHANGE REQUEST                                                    ............                        ;,.—.-.'-
.. L me undonrfgned poficyowner, do hereby feqiaaAnw Company to revoto
aialap«D^:0
 BaswfidaryiorBonofiBBrieflJ.HfttoB;
    *                                                                                                                              •   •


                                    RalallorehlP                  StreetAdaress.Cttv.Steta.ao




ThefravanRBfai the Berwfk^Change tata precedent
 estabBsh e bertefidary. Unless cfhenvtea proMedahewe, the proceeds shall be paid toa lumpsum. When
 mo« trian cm pdrhaiy baro
 survivor, untasaotherwise providedabove. ThatateoappBsa whan moretttanoneConflngenlBeneficiary b
 named. It no benefieatfy survbea the Insured, me pc^ proceeds ^1 be p^ to trie fnsa,-5db estate. I
 hereby request and by recording this [nstnflnsnt Bio Cornpany hereby agrees, that any provision of Bte
 pofisy requiring Bus poBoy to be submBted to the Company tor endorsement of change of banefidary
 thereon be waived. The destanafion of trionew banaftcavy(or beneftdaries) shall become enecaVeas of
 the date ol the request lor audi change, prowfcted, however, the request must be Brat received and recorded
 by the Company. Any payment made bythe Company priorto such receipt aral reconfing shall consabite
 proper, whole and absolute payment and shall daehajgeBto Company from Ibbalty. If a trust or trustee
 beneficiary to named, the Company may mate payment to the bust or the trustee without hawing to
 determine whether a trust Is bi affact, and shaB not ba required to look after the application of the proceeds
 in the hands ol metrust or trie trirttea.

 Iunderstandfrtat thfc Berwft*uy Change, after fches been recorded by the Company, wil take effect as of
iupdate.I:akinvd^triB request^ I furihwunoaratand and* agree 0w any. payiiunit rrtaba pnor-to Bin ieveipt -
-anjd:recxmfing&^                                     affected.                -•" V;-rr                       .•'- Ti^-'"
•:^/"T^;£l;:3^                                                        . '.V .;•.>••'':':>           -.":-...        DEClS^KCf
            otPrtnww Insured;..              :Oate        .-:•    Stonatore of Soouse -       '   • - Pate •                  -n



 CSS
         M^i, iUv-&«w^^g^
                                                                                                                x




         • W^PStt'
                                                              .I?'/'"              Utmtto Pr^Jwrn-                  2S        FaUcy ABiaat
            Haw CtHgc ftfltrt. VI.
                                                        XPatnBf Ufa tosasnet.Coaapaiy
                                                                                                                               $ 10.0CO
                 mrmiwrftr Mncc                               APPUCATION
           _.B) W." ftaao. Prtww                MB THE WHIM Uff PAID-UP-AT-B5 PLAM
                                                                                                                                           DMA
            . ^BMB                          fl«» IHMnOT                  ioTWipai                          42           1 Sei B Mate

            4.    AffiFBn f   u   dm «J8              —-.j«      .1 I.
                                                                           TX 73643 "§. TBt«*0M,—"w*
                                                                            in                     «n*                          cow Mgjji*
                                                     •#*                  "TO?



•4




                                                              ^;^'^''T-'>:i'^i',;,i"^




          •-•:£|.pJi«»ittKiniaBon.i:"t'MIBF'


                                                                                 »X v^.• • >• - ••-.•-••            -'•«---     ••'   •-
           >£•
                 I^^iTfiea ;.»-:.ia f•baaw?TOHfw; flv:»;^...^?.,

                 %MoSS OM tmfcMM ,.
     I
                                  Bill ma. (nrnthiy with my
                    .**&          fjCPwuwy: Cw*VAceoiwt


                   00E1HE3CD?1I]QE'QL3